Citation Nr: 1633264	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  08-36 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder ( PTSD), prior to November 12, 2014.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, since November 12, 2014.  

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for transient ischemic attacks (TIAs), to include as secondary to a service-connected disability.  

5.  Entitlement to a finding of total disability due to individual unemployability (TDIU), prior to November 1, 2012.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from July 1966 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) from July 2006 and March 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

During the pendency of the appeal, a September 2008 RO decision granted an increased initial 50 percent disability rating for PTSD and an April 2016 RO decision granted an increased 70 percent disabling rating for PTSD, effective November 12, 2014.  However, as neither decision represents a full grant of the benefits sought, the Veteran's claim for an increased disability rating for PTSD remains before the Board for all periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, when these appeals were previously before the Board in September 2013, the undersigned determined that the Veteran's appeal also included a claim of entitlement to a total disability rating based upon individual unemployability (TDIU), as part and parcel of his claim for increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU was granted in part in an April 2016 RO decision, effective November 1, 2012; however, as the discussion makes clear that the RO did not consider the full scope of the TDIU claim, it remains on appeal for the time period indicated.  

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a November 2012 Board hearing in Washington, DC, and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for hypertension and TIAs, to include as secondary to a service-connected disability, as well as entitlement to TDIU prior to November 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to November 12, 2014, the Veteran's PTSD was manifested by symptoms such as depression, anxiety, chronic sleep impairment, anger and irritability, social isolation, panic attacks more than once per week, and passive suicidal ideation, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  From November 12, 2014, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence), which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD prior to November 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD since November 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim of entitlement to an increased disability rating for PTSD arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records (including VA examination reports), private treatment records, and Social Security Administration (SSA) disability records.  The Board notes that the private treatment records and SSA disability records relate to alternate medical conditions; therefore, they are not relevant to the Veteran's increased rating claim for PTSD and need not be addressed herein.  

VA provided relevant examinations in December 2006, November 2007, July 2008, December 2009, November 2014, and January 2016.  The examinations and opinions are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Moreover, given the above development, the Board finds there has been substantial compliance with the Board's prior remand directives, such that further remand of the Veteran's increased rating claim for PTSD is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claims on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim addressed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Initial/Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from October 31, 2005, and as 70 percent disabling from November 12, 2014, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

II.A.  Prior to November 12, 2014  

The Veteran first filed his claim of entitlement to service connection for PTSD on October 31, 2005.  

VA treatment records from shortly thereafter, in January 2006, document the Veteran's report of a stable marriage and related symptoms including prior anger problems, hyperstartle responses, and impaired sleep.  His condition was assessed as chronic mild PTSD, with an assigned GAF score of 60.  

The Veteran was afforded an initial VA PTSD examination in December 2006.  At that time, he reported prior legal history, including an arrest for felony assault involving his son-in-law - the Veteran reported he had considered shooting his son-in-law after he was physically abusive to the Veteran's daughter, but he stated that his wife talked him out of it.  He noted that his marriage was stable and that he maintained good relationships with his own children, although he also reported a hard time keeping friends due to his temper and holding grudges.  He reported leisure activities including working on cars and denied a history of suicide attempts.  Upon physical examination, the Veteran appeared alert, oriented, and appropriately dressed and groomed, with normal speech, appropriate affect, good mood, and normal thoughts, judgment, and insight, but without any delusions, hallucinations, obsessive or ritualistic behavior, panic attacks, or suicidal or homicidal ideation.  The examiner identified symptoms including sleep impairment, inappropriate behavior, and poor impulse control with episodes of violence due to the Veteran's anger and irritability.  The diagnosis was chronic, moderate PTSD, with an assigned GAF score of 54.  The examiner noted that the Veteran's poor judgment, anger, and irritability had affected his employment performance and family functioning, and that his prognosis was guarded due to impulsivity.  

The Veteran was next afforded a VA PTSD examination in November 2007.  He reported that his symptoms were worse, including his temper, sleep impairment, anxiousness, avoidance, and hypervigilance.  He denied any current psychiatric treatment or medication.  The examiner noted that the Veteran was anxious, somewhat irritable, and socially isolated, with no real close friends and limited recreational and leisure pursuits.  Upon mental status examination, the Veteran was alert and oriented, cooperative, and appropriately dressed, with calm mood, appropriate affect, and normal thought processes, communication, memory, insight, and judgment.  He reported intrusive thoughts, but denied suicidal or homicidal ideation, delusions, or hallucinations.  His diagnosis remained PTSD with a current GAF score of 57.  The examiner noted that the Veteran was retired for six years, but had not missed work because of psychiatric symptoms.  

Upon subsequent VA examination in July 2008, the Veteran reported no remission of his symptoms, and stated that he felt his depression, anxiety, panic attacks, sleep impairment, anger, and irritability had increased in severity.  He denied current psychiatric treatment or medication.  The examiner noted some past suicidal gestures but no prior attempts, and ongoing passive suicidal ideation without a plan; he also noted the Veteran's panic attacks were occurring two to three times per week.  Regarding employment, the examiner noted that the Veteran had not worked since 2001 and stated that although he stopped working due to a combination of physical problems and increasing psychiatric symptoms, it appeared that even if the Veteran were physically fit for employment, that he would have at least a moderate amount of impaired reliability and productivity as a result of his PTSD.  Upon mental status examination, the Veteran was alert and oriented, with no thought disorder, hallucinations, delusions, obsessions, compulsions, or phobias.  He reported panic attacks two to three times per week, with increased depression, anxiety, sleep impairment, anger, passive suicidal ideation, and impaired attention and concentration, without major cognitive deficit.  He displayed an increased startle response, hypervigilance, interpersonal guardedness, feelings of a foreshortened life, emotional numbing, detachment, estrangement from others, decreased interest in hobbies and social activities, avoidance of and exaggerated response to trauma related triggers.  His diagnoses were PTSD with panic attacks and depressive disorder secondary to his service-connected PTSD and physical problems, and his assigned GAF score was 50.  The examiner concluded that the Veteran displayed moderate to severe impairment in social, occupational, recreational, and familial adjustment, with occupational impairment resulting in reduced reliability and productivity and moderate to severe social impairment.  

VA treatment records from October 2009 document the Veteran's  ongoing anger, irritability, and sleep impairment.  He has anxiety regarding past TIAs and anticipation of some major medical catastrophe.  He was alert and oriented, denied suicidal or homicidal ideation and paranoia or audiovisual hallucinations, but endorsed forgetfulness.  In December 2009, he remained easily upset and irritated and preferred to remain socially isolated.  He denied suicidal or homicidal ideation and displayed normal speech, dysphoric mood, fair insight and judgment, with ongoing sleep impairment, panic attacks, and anxiety.  His diagnoses were PTSD with insomnia, and depression, with a current GAF score of 50.  The treating licensed clinical social worker (LCSW) noted that she had met with the Veteran for six sessions over a seven-month period, and that he would benefit from individual or group therapy when he was ready, but she noted that he would not be rescheduling when she changed positions.  

A concurrent VA examination in December 2009 revealed the Veteran's report of worsening symptoms, including intrusive thoughts, chronic sleep impairment with nightmares, anger and irritability, easy startle and hypervigilance, and social isolation with no close friends and limited recreational and leisure pursuits.  Upon mental status examination, he appeared alert and oriented, with appropriate affect, no impairment of thoughts or communication, no suicidal or homicidal ideation, and no delusions or hallucinations.  His memory was adequate, as were his insight and judgment.  The examiner diagnosed PTSD with a current GAF score of 52 and concluded that the Veteran had moderate and persistent symptoms of PTSD without remission that resulted in some impairment of employment and social functioning.  

Thereafter, VA treatment records from September 2010 document that the Veteran, who was last seen in December 2009, complained of a rough summer wherein he became very depressed triggered by the anniversary of his nephew's suicide in June.  He noted ongoing depression, sadness, irritability, and anger outbursts, with sleep impairment.  He also expressed frustration and anger at the VA claims process, but denied suicidal or homicidal thoughts.  

In June 2011, the Veteran reported ongoing insomnia and depression after two of his adult children lost their jobs, moved in with him and his wife, and had given up looking for work.  He denied suicidal or homicidal ideation and continued to work on old cars as a stress management technique, but denied other treatment.  

The next VA treatment records from January 2012 document the Veteran's complaints of PTSD symptoms including depression, sleep disturbances with nightmares, anger, avoidance and isolation, flashbacks, and anhedonia.  He noted ongoing anger problems and specifically frustration with his adult children who he felt were too dependent upon him and his wife.  He continued to enjoy working on old cars as a hobby, and denied referral to a PTSD or anger management group.  

In October 2012, after having last been seen in January 2012, the Veteran complained of increasing anger in the context of his VA claims and the political situation in the country.  Upon mental status examination, he appeared alert and oriented, well dressed and groomed, with normal speech, affect, and thought processes, with fair insight and judgment, but without suicidal or homicidal ideation, or hallucinations.  The treating physician noted that the Veteran appeared stable and suitable for outpatient treatment, although the Veteran declined a referral for PTSD or anger management group therapy.  

VA treatment records from December 2013 document that the Veteran was last seen in October 2012.  He reported feeling less depressed, but angrier and easily irritated.  His complaints of forgetfulness were most likely related to advanced atherosclerosis.  Upon mental status examination ,he appeared alert and oriented, well dressed and groomed, with normal speech, affect, and thought process, and normal insight and judgment, without suicidal or homicidal ideation, or hallucinations.  The treating physician noted that the Veteran appeared stable and suitable for outpatient treatment.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an initial disability rating in excess of 50 percent prior to November 12, 2014 is not warranted, as the Veteran's symptoms for the period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Although the Veteran reported some passive suicidal ideation upon VA examination in July 2008, he consistently denied suicidal ideation at other mental status examinations through the rating period.  Additionally, he has consistently denied obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Moreover, while the Veteran's panic attacks were documented in July 2008 as often as two to three times per week, they have not manifested as near continuous so as to completely limit his ability to function independently; indeed, the Veteran has reported that he continues to function independently in activities of daily living, although he prefers to be socially isolated.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control; significantly, however, aside from one instance where he reported being arrested for felony assault after he considered shooting his son-in-law, who was physically abusive to the Veteran's daughter, the Veteran has not reported that his ongoing anger outbursts and irritability have resulted in physical violence.  The Veteran has also not shown any spatial disorientation or neglect of personal appearance and hygiene upon mental status examinations during the relevant rating period.  The Veteran did report some occupational impairment, although he also attributed his retirement to other service-connected physical conditions; however, to the extent that such could be construed as difficulty in adapting to stressful circumstances in a work or worklike setting, the Board does not find that the Veteran's overall impairment resulted in social and occupational deficiencies in most areas.  Additionally, while the Veteran's moderate and persistent symptoms of PTSD without remission have resulted in some impairment of employment and social functioning, he has not shown a complete inability to establish and maintain effective relationships, as he has reported maintaining his family relationships, and even allowed two of his children to move into his home after they lost their jobs.  Additionally, the Veteran's assigned GAF scores prior to November 12, 2014 ranged from 50 to 60, which reflect the Veteran's moderate to serious PTSD symptoms; therefore, they are consistent with the currently assigned 50 percent disability rating.  

Similarly, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 100 percent disability rating.  Vazquez-Claudio, supra.  

Thus, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's PTSD is not warranted prior to November 12, 2014.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  From November 12, 2014  

The Veteran was next afforded a VA PTSD examination on November 12, 2014.  At that time, he noted had not been seen for VA psychiatric treatment in almost a year, although he noted increasing symptoms including isolation, anger, irritability, anxiety, depression, passive suicidal ideation, persistent sleep impairment, panic attacks twice per week, and attention and concentration problems.  He also reported an increasingly stressful relationship with his family members, and noted that he was not able to work on his car due to his physical health problems, which he had previously done as a therapeutic outlet for his psychiatric symptoms.  The examiner identified the Veteran's PTSD symptoms as anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and suicidal ideation.  The examiner stated that the Veteran's symptoms appeared somewhat worse compared to his previous VA examination, and concluded that the Veteran's current symptoms would be expected to cause at least moderate to severe impairment of occupation reliability and productivity; moreover, he specifically identified that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Most recently, the Veteran was afforded a VA PTSD examination in January 2016.  He reported ongoing chronic sleep impairment, depressions, irritability, passive suicidal ideation, isolation, and forgetfulness.  The examiner identified his relevant symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), impairment of short-term and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  

Upon mental status examination, the Veteran appeared alert and oriented, with normal speech, variable affect, logical thought process and content, adequate memory and concentration (with some noted difficulty with word retrieval and loss of train of thought), and intact judgment and insight.  There was no evidence of thought disorder or hallucinations, and although the Veteran endorsed some passive suicidal and homicidal ideation, he denied any intent or plan regarding either.  The examiner concluded that the Veteran's diagnosed PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Given the evidence discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from November 21, 2014, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, upon VA examinations in November 2014 and January 2016, the Veteran did not display gross impairment in thought processes or communication; rather mental status examinations showed such functions were normal or adequate.  Additionally, the Veteran has not displayed persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  To the extent that the Veteran reported ongoing anger, irritability, and some passive suicidal or homicidal ideation, he has denied any specific plan and has not displayed that he is a danger to himself or others, such as by manifestations of physical violence or grossly inappropriate behavior.  To the extent that the Veteran reported increasing problems with forgetfulness or memory impairment, he did not display or endorse disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  Therefore, the Board finds that his PTSD symptoms from November 12, 2014 are most closely approximated by the assigned 70 percent disability rating, and that an increased disability rating in excess of 70 percent is not warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An initial disability rating in excess of 50 percent for PTSD prior to November 12, 2014, is denied.    

An initial disability rating in excess of 70 percent for PTSD since November 12, 2014, is denied.


REMAND

Hypertension and TIAs

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims of entitlement to service connection for hypertension and TIAs, to include as secondary to a service-connected disability.  Unfortunately, these matters must again be remanded due to noncompliance with prior remand directives articulated by the Board in September 2013.  See Stegall, 11 Vet. App. at 271.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Board most recently remanded these matters in September 2013 in order to obtain adequate VA examinations and opinions regarding the Veteran's service claims on appeal.  Therein, the Board noted that there were multiple opinions regarding the etiology of the Veteran's hypertension and TIAs; however, these opinions were focused on the role of PTSD in causing or aggravating the cardiovascular and cerebrovascular conditions.  Given that the Veteran raised the theory of such conditions being secondary to his diabetes or other service-connected disabilities at the November 2012 Board hearing, the Board found that remand was warranted to obtain adequate nexus opinions with regard to diabetes and any other service-connected disabilities, aside from PTSD.  Specifically, the September 2013 Board remand directed that a VA examiner opine whether it is at least as likely as not that either hypertension or TIAs were caused or aggravated by any service connected disability, with specific discussion of the roles of PTSD, diabetes, and ischemic heart disease (IHD), and also discussion of the role, if any, of diabetes on any identified diabetic nephropathy.  

In January 2016, a VA examiner opined that the Veteran's hypertension and TIAs were less likely than not proximately due to or the result of a service-connected condition.  As a rationale, the examiner noted that hypertension was diagnosed  in 1991 or 1992, and TIAs had onset in approximately 1986, that the Veteran was discharged in April 1969, and there was no documentation of hypertension or TIAs during or proximate to active service.  Additionally, he stated there was no study or evidence to relate IHD, diabetes mellitus, or PTSD as the causative etiology for hypertension or TIAs or as worsening causes, beyond their natural progression.  The Board would note that the Veteran is service-connected for diabetes with nephropathy, and it is a well-accepted medical principle, recognized repeatedly by VA, that kidney dysfunction is a mechanism by which diabetes impacts blood pressure.  This would seem to severely undercut the sweeping statements made by the examiner.

Notably, other than a statement that there was no study or evidence to relate IHD, diabetes mellitus, or PTSD as the causative etiology or aggravating cause of the Veteran's hypertension or TIAs, the January 2016 VA opinion did not include a specific discussion of the roles of PTSD, diabetes, and ischemic heart disease (IHD), or a specific discussion of the role, if any, of diabetes on any identified diabetic nephropathy.  As such, it does not substantially comply with the Board's prior September 2013 remand directives and is inadequate to adjudicate the Veteran's service connection claims on appeal.  See Stegall, supra; see also Barr, 21 Vet. App. at 312.  

TDIU

In September 2013, the Board remanded the question of entitlement to TDIU to the AOJ for consideration as part and parcel of the already pending appeal for increased rating of PTSD.  The rating claim had been pending since October 2005.

While the AOJ did consider and grant TDIU entitlement in an April 2016 decision, it made clear that it considered only the time period since November 1, 2012, which it styled as the date of receipt of a claim for the benefit, as made at the Board hearing.  This is incorrect.  The TDIU claim is part of the PTSD claim, and has been pending contemporaneously with that claim since October 2005.  The AOJ did not therefore fully consider the appellate issue.

Remand is therefore required for the AOJ to formally consider entitlement to TDIU prior to November 1, 2012, in accordance with the Board's September 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Schedule the Veteran for a VA hypertension examination.  The entire claims file should be made available to and be reviewed by the VA examiner in conjunction with this request. 

Regarding the Veteran's claims of entitlement to service connection for hypertension and TIAs, the VA examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that either hypertension or TIAs were caused or aggravated (worsened beyond their natural progression) by any service-connected disability.  

Specifically, the examiner must consider and all relevant evidence of record, including prior medical opinions, and include a specific discussion of the roles, if any, of PTSD, diabetes, and IHD with respect to the Veteran's claimed hypertension and TIAs, as well as a specific discussion of the role of diabetes on any identified diabetic nephropathy.  

A complete and adequate rationale must be provided for any opinion rendered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of extraschedular referral of TDIU under 38 C.F.R. § 4.16(b).  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order..  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


